Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 1 of 75 PagelD #: 95

EXHIBIT 2

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 2 of 75 PagelD #: 96
12/26/2018 WHOIS search results

GoDaddy’ @ 2

Promos SS

Search the WHOIS Database

Enter a domain name to search Search

Private Registration Local listings

WHOIS search results

Domain Name: ONLINETOYOTAPARTS.COM

Registry Domain ID: 1663448696_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-06-29T00:13:05Z

Creation Date: 2011-06-23T23:51:52Z

Registrar Registration Expiration Date: 2019-06-23T23:51:52Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Part Sites, LLC.

Registrant Organization: Part Sites, LLC.

Registrant Street: 175 SW 7th St Unit 1911

Registrant City: Miami

Registrant State/Province: Florida

https:/Awww.godaddy.com/whois/results.aspx?domain=onlinetoyotaparts.com&recaptchaResponse=03A09ZY 1CwcAbU4z9tSDJkGmAtcCYWt3900G... 1/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 3 of 75 PagelD #: 97
12/26/2018 WHOIS search results

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Part Sites, LLC.

Admin Organization: Part Sites, LLC.

Admin Street: 175 SW 7th St Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Part Sites, LLC.

Tech Organization: Part Sites, LLC.

Tech Street: 175 SW 7th St Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NS45.DOMAINCONTROL.COM
Name Server: NS46.DOMAINCONTROL.COM
DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-26T23:00:00Z <<<

https:/Avwww.godaddy.com/whois/results.aspx?domain=onlinetoyotaparts.com&recaptchaResponse=03A09ZY 1 CwcAbU4zStSDJkGmAtcCYWt3900G...

2

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 4 of 75 PagelD #: 98
12/26/2018 WHOIS search results

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—-codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

https://www.godaddy.com/whois/results.aspx?domain=onlinetoyotaparts.com&recaptchaResponse=03A09ZY 1CwcAbU4z9tSDJkGmAtcCYWt3900G... 3/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 5 of 75 PagelD #: 99
12/26/2018 WHOIS search results

Is this your domain?

Add hosting, email and more.

https:/Awww.godaddy.com/whois/results.aspx?domain=onlinetoyotaparis.com&recaptchaResponse=03A09ZY 1 CwcAbU4z9tSDJkGmAtcCYWt3900G... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 6 of 75 PagelD #: 100
42/26/2018 WHOIS search results

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English ASD |;

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 — 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Awww.godaddy.com/whcis/results.aspx?domain=onlinetoyotaparts.com&recaptchaResponse=03A092ZY 1CwcAbU4z9tSDJkGmAtcCYWt3S00G...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 7 of 75 PagelD#: 101
12/26/2018 WHOIS search results

GoDaddy @2F

Promos S

Search the WHOIS Database

Enter a domain name to search Search

Private Registration Local listings

WHOIS search results

Domain Name: GENUINEOEMTOYOTAPARTS.COM

Registry Domain ID: 1879771568_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-10-16115:10:50Z

Creation Date: 2014-10-10T17:15:43Z

Registrar Registration Expiration Date: 2019-10-10T17:15:43Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Scott Anderson

Registrant Organization: PartSites, Ilc

Registrant Street: 175 SW 7th St

Registrant Street: Unit 1911

Registrant City: Miami

https://www.godaddy.com/whois/results.aspx?domain=genuineoemtoyotaparts.com&recaptchaResponse=03A09ZY1CnFL2As7T6pEbwjAMc_kcLOQ... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 8 of 75 PagelD #: 102
12/26/2018 WHOIS search results

Registrant State/Province: Florida
Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Scott Anderson

Admin Organization: PartSites, Ilc

Admin Street: 175 SW 7th St

Admin Street: Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Scott Anderson

Tech Organization: PartSites, IIc

Tech Street: 175 SW 7th St

Tech Street: Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NSO1.DOMAINCONTROL.COM
Name Server: NSO2.DOMAINCONTROL.COM
DNSSEC: unsigned

https:/Avww.godaddy.com/whois/results.aspx?domain=genuinecemtoyotaparts.com&recaptchaResponse=03A09ZY 1CnFL2As7T6pEbwjAMc_kcL0Q... 2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 9 of 75 PagelD #: 103
12/26/2018 WHOIS search results

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https://www.godaddy.com/whois/results.aspx?domain=genuineoemtoyotaparts.com&recaptchaResponse=03A09ZY 1CnFL2As7T6pEbwjAMc_kcLOQ... 3/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 10 of 75 PagelID #: 104
12/26/2018 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

https:/Awww.godaddy.com/whois/results.aspx?domain=genuineoemtoyotaparts.com&recaptchaResponse=03A09ZY1CnFL2As7T6pEbwjAMc_kcLOQ... 4/5
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 11 of 75 PagelD #: 105
12/26/2018 WHOIS search results

Tools tor Pros
Redeem Code
Product Catalog
Site Map
Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English ASD 1;

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww.godaddy.com/whois/results.aspx?domain=genuinecemtoyotaparts.com&recaptchaResponse=03A09ZY 1 CnFL2As7T6pEbwjAMc_kcLOQ...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 12 of 75 PagelD #: 106
12/26/2018 WHOIS search results

GoDaddy @2F

Promos SS)

Search the WHOIS Database

Enter a domain name to search Search

Private Registration —_Local listings

WHOIS search results

Domain Name: TOYOTAPARTSESTORE.COM

Registry Domain ID: 1828589941_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-09-167114:06:43Z

Creation Date: 2013-09-23T16:25:50Z

Registrar Registration Expiration Date: 2020-09-12T11:59:59Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http: //www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC

Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

https:/}www.godaddy.com/whois/results.aspx?domain=toyotapartsestore.com&recaptchaResponse=03A09ZY 1A43-CriSYCLMmOQAhCIPHyZ5NFTck... 1/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 13 of 75 PagelD #: 107
12/26/2018 WHOIS search results

Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

Registrant Phone Ext:

Registrant Fax: +1.4806242598

Registrant Fax Ext:

Registrant Email: TOYOTAPARTSESTORE.COM@domainsbyproxy.com
Registry Admin ID: Not Available From Registry
Admin Name: Registration Private

Admin Organization: Domains By Proxy, LLC
Admin Street: DomainsByProxy.com

Admin Street: 14455 N. Hayden Road

Admin City: Scottsdale

Admin State/Province: Arizona

Admin Postal Code: 85260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext:

Admin Fax: +1.4806242598

Admin Fax Ext:

Admin Email: TOYOTAPARTSESTORE.COM@domainsbyproxy.com
Registry Tech ID: Not Available From Registry
Tech Name: Registration Private

Tech Organization: Domains By Proxy, LLC
Tech Street: DomainsByProxy.com

Tech Street: 14455 N. Hayden Road

Tech City: Scottsdale

Tech State/Province: Arizona

Tech Postal Code: 85260

Tech Country: US

Tech Phone: +1.4806242599

Tech Phone Ext:

Tech Fax: +1.4806242598

Tech Fax Ext:

Tech Email: TOYOTAPARTSESTORE.COM@domainsbyproxy.com
Name Server: NS75.DOMAINCONTROL.COM
Name Server: NS76.DOMAINCONTROL.COM
DNSSEC: unsigned

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartsestore.com&recaptchaResponse=03A09ZY1A43-Cr1SYCLMMmQANCIPHyZ5NF Ick... 2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 14 of 75 PagelD #: 108
42/26/2018 WHOIS search results

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status—codes-2014—06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,
while believed by the company to be reliable, is provided "as is"
with no guarantee or warranties regarding its accuracy. This
information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.
Any use of this data for any other purpose is expressly forbidden without the prior written |
permission of GoDaddy.com, LLC. By submitting an inquiry,
you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

 

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartsestore.com&recaptchaResponse=03A09ZY 1A43-CriSYCLMmQAhCIPHyZ5NFTck... 3/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 15 of 75 PagelD #: 109
12/26/2018 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

https://www.godaddy.com/whois/results.aspx?domain=toyotapartsestore.com&recaptchaResponse=03A09ZY 1A43-Cr1SYCLMmQAhCIPHyZ5NFTck... 4/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 16 of 75 PagelD #: 110
12/26/2018 WHOIS search results

Tools for Pros
Redeem Code
Product Catalog
Site Map
Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

@ United States - English ASD (5

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https://www.godaddy.com/whois/results.aspx?7domain=toyotapartsestore.com&recaptchaResponse=03A09ZY1A43-Cr1 SYCLMmQAhCIPHyZ5NFTck... 5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 17 of 75 PagelD #: 111
12/26/2018 WHOIS search results

GoDaddy @2F

Promos Ss

Search the WHOIS Database

| Enter a domain name to search Search

Private Registration Local listings

WHOIS search results

Domain Name: ISTTOYOTAPARTS.COM

Registry Domain ID: 76298477_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-08-23T16:49:03Z

Creation Date: 2001-08-22T18:18:26Z

Registrar Registration Expiration Date: 2019-08-22T18:18:26Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC

Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

https:/Awww.godaddy.com/whois/results.aspx?domain=1sttoyotaparts.com&recaptchaResponse=03A09ZY 1CG8S4BRDqKMB_kmddo-pYSgbnGLm2... 1/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 18 of 75 PagelID #: 112
12/26/2018 WHOIS search results

Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

Registrant Phone Ext:

Registrant Fax: +1.4806242598

Registrant Fax Ext:

Registrant Email: ISTTOYOTAPARTS.COM@domainsbyproxy.com
Registry Admin 1D: Not Available From Registry
Admin Name: Registration Private

Admin Organization: Domains By Proxy, LLC
Admin Street: DomainsByProxy.com

Admin Street: 14455 N. Hayden Road

Admin City: Scottsdale

Admin State/Province: Arizona

Admin Postal Code: 85260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext:

Admin Fax: +1.4806242598

Admin Fax Ext:

Admin Email: SSTTOYOTAPARTS.COM@domainsbyproxy.com
Registry Tech ID: Not Available From Registry
Tech Name: Registration Private

Tech Organization: Domains By Proxy, LLC
Tech Street: DomainsByProxy.com

Tech Street: 14455 N. Hayden Road

Tech City: Scottsdale

Tech State/Province: Arizona

Tech Postal Code: 85260

Tech Country: US

Tech Phone: +1.4806242599

Tech Phone Ext:

Tech Fax: +1.4806242598

Tech Fax Ext:

Tech Email: ISTTOYOTAPARTS.COM@domainsbyproxy.com
Name Server: NS1.T-9.NET

Name Server: NS2.T-9.NET

DNSSEC: unsigned

https:/Avww.godaddy.com/whois/results.aspx?domain=1sttoyotaparts.com&recaptchaResponse=03A09ZY 1CG8S4BRDqKMB_kmddo-pYSgbnGLm2... 2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 19 of 75 PagelD #: 113
12/26/2018 WHOIS search results

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https:/Awww.godaddy.com/whois/results.aspx?domain=1sttoyotaparts.com&recaptchaResponse=03A09ZY 1CG8S4BRDqKMB_kmddo-pYSgbnGLmz...

3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 20 of 75 PagelD #: 114
12/26/2018 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

https://www.godaddy.com/whois/results.aspx?domain=1sttoyotaparts.com&recaptchaResponse=03A09ZY 1CG8S4BRDqKMB_kmddo-pYSgbnGLm2... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 21 of 75 PagelD #: 115
12/26/2018 WHOIS search results

Tools for Pros
Redeem Code
Product Catalog
Site Map
Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English AJSD ;:

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww.godaddy.com/whois/results.aspx?domain=1sttoyotaparts.com&recaptchaResponse=03A09ZY 1CG8S4BRDqKMB_kmddo-pYSgbnGL m2...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 22 of 75 PagelD #: 116
12/26/2018 WHOIS search results

GoDaddy @ 2

Promos Ss

Search the WHOIS Database

Enter a domain name to search Search

Private Registration Local listings

WHOIS search results

No match for "TOYOTA.PARTSWEBSITE.COM".
>>> Last update of whois database: 2018-12-27T01:41:50Z <<<

NOTICE: The expiration date displayed in this record is the date the
registrar's sponsorship of the domain name registration in the registry is
currently set to expire. This date does not necessarily reflect the expiration
date of the domain name registrant's agreement with the sponsoring
registrar. Users may consult the sponsoring registrar's Whois database to
view the registrar's reported date of expiration for this registration.

TERMS OF USE: You are not authorized to access or query our Whois
database through the use of electronic processes that are high-volume and
automated except as reasonably necessary to register domain names or
modify existing registrations; the Data in VeriSign Global Registry
Services’ ("VeriSign") Whois database is provided by VeriSign for
information purposes only, and to assist persons in obtaining information
about or related to a domain name registration record. VeriSign does not
guarantee its accuracy. By submitting a Whois query, you agree to abide
by the following terms of use: You agree that you may use this Data only
for lawful purposes and that under no circumstances will you use this Data
to: (1) allow, enable, or otherwise support the transmission of mass
unsolicited, commercial advertising or solicitations via e-mail, telephone,

https://www.godaddy.com/whois/results.aspx?domain=toyota.partswebsite.com&recaptchaResponse=03A09ZY1B_mXXhiWuiXlYC2mf7c-xsxp6lJdcj4.... 1/4

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 23 of 75 PagelID#: 117
12/26/2018 WHOIS search results

or facsimile; or (2) enable high volume, automated, electronic processes
that apply to VeriSign (or its computer systems). The compilation,
repackaging, dissemination or other use of this Data is expressly
prohibited without the prior written consent of VeriSign. You agree not to
use electronic processes that are automated and high-volume to access or
query the Whois database except as reasonably necessary to register
domain names or modify existing registrations. VeriSign reserves the right
to restrict your access to the Whois database in its sole discretion to ensure
operational stability. VeriSign may restrict or terminate your access to the
Whois database for failure to abide by these terms of use. VeriSign
reserves the right to modify these terms at any time.

The Registry database contains ONLY .COM, .NET, .EDU domains and
Registrars.

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

https://Awww.godaddy.com/whois/results.aspx?domain=toyota.partswebsite.com&recaptchaResponse=03AO9ZY1B_mXXhiWuiXlYC2mf7c-xsxp6lJdcj4... 2/4

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 24 of 75 PagelD #: 118
12/26/2018 WHOIS search results

About Us

Contact Us

Newsroom

Investor Relations
Careers

Corporate Responsibility
GoDaddy Store

Legal

GoDaddy Blog

Support
Product Support

Community
Report Abuse

Resources
Webmail

WHOIS

ICANN Confirmation
Tools for Pros
Redeem Code
Product Catalog
Site Map

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

https:/Awww.godaddy.com/whcis/results.aspx?domain=toyota.partswebsite.com&recaptchaResponse=03A09ZY1B_mXXhiWuixlY¥C2mf7c-xsxp6lWdej4... 3/4

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 25 of 75 PagelD #: 119
12/26/2018 WHOIS search results

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English ASD 4

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww.gadaddy.com/whois/results.aspx?domain=toyota.partswebsite.com&recaptchaRespanse=03A09ZY1B_mXXhiwuixlYC2mf7c-xsxp6ldoj4... 4/4

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 26 of 75 PagelD #: 120
12/26/2018 WHOIS search results

GoDaddy’ @ 2

Promos SS

Search the WHOIS Database

| Enter a domain name to search Search

Private Registration — Local listings

WHOIS search results

Domain Name: PARTSWEBSITE.COM

Registry Domain ID: 82661426_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2017-01-187T12:18:212

Creation Date: 2002-01-17T16:53:522Z

Registrar Registration Expiration Date: 2019-01-17T16:53:522

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Part Sites, LLC.

Registrant Organization: Part Sites, LLC.

Registrant Street: 175 SW 7th St Unit 1911

Registrant City: Miami

Registrant State/Province: Florida

https://www.godaddy.com/whois/results.aspx?domain=partswebsite.com&recaptchaResponse=03A09ZY 1Ar2XlcGxmfyaP56iCG6it1DpLipIF-VAO9Sx... 1/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 27 of 75 PagelD #: 121
12/26/2018 WHOIS search results

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Part Sites, LLC.

Admin Organization: Part Sites, LLC.

Admin Street: 175 SW 7th St Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Part Sites, LLC.

Tech Organization: Part Sites, LLC.

Tech Street: 175 SW 7th St Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NS1.PARTSWEBSITE.COM
Name Server: NS2.PARTSWEBSITE.COM
DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

https:/Avww.godaddy.com/whois/results.aspx?domain=partswebsite.com&recaptchaResponse=03A09ZY 1 Ar2xicGxmfyaPS6iCG6it1 DpLjpIF-VAOQSx...

2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 28 of 75 PagelD #: 122
12/26/2018 WHOIS search results

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

https://www.godaddy.com/whois/results.aspx?domain=partswebsite.com&recaptchaResponse=03A09ZY 1Ar2XlcGxmfyaPS56iCG6it1DpLjpIF-VAO9Sx... 3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 29 of 75 PagelD #: 123
12/26/2018 WHOIS search results

Is this your domain?

Add hosting, email and more.

investor Kelations

https:/Avww.godaddy.com/whois/results.aspx?domain=partswebsite.com&recaptchaResponse=03A09ZY 1Ar2XIlcGxmfyaP56iCG6it1 DpLjpIF-VAO9Sx... 4/5
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 30 of 75 PagelD #: 124
12/26/2018 WHOIS search results

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English ASD 4

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Awww.godaddy.com/whois/results.aspx?domain=partswebsite.com&recaptchaResponse=03A09ZY 1Ar2xicGxmfyaPS6iCG6it I DpLipIF-VAOQSx...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 31 of 75 PagelD #: 125
12/26/2018 WHOIS search results

GoDaddy @2F

Promos Ss

Search the WHOIS Database

| Enter a domain name to search Search

Private Registration —_Local listings

WHOIS search results

Domain Name: TOYOTA-PARTS-DEALER.COM

Registry Domain ID: 92913055_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2017-12-08117:22:35Z

Creation Date: 2002-12-077T15:47:34Z

Registrar Registration Expiration Date: 2018-12-077115:47:34Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registrant Organization: Part Sites, LLC.

Registrant State/Province: AZ

Registrant Country: United States

Registrant Email: Select Contact Domain Holder link at

https: //www.godaddy.com/whois/results.aspx?domain=T OYOTA-PARTS-DEALER.COM
Admin Email: Select Contact Domain Holder link at

https://www.godaddy.com/whois/results.aspx?domain=toyota-parts-dealer.com&recaptchaResponse=03A09ZY 1AAQh9wGCb-dWWyTB29aM7ddzNV...

15

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 32 of 75 PagelID#: 126
12/26/2018 WHOIS search results

https: //www.godaddy.com/whois/results.aspx?domain=TOYOTA-PARTS-DEALER.COM
Tech Email: Select Contact Domain Holder link at
https://www.godaddy.com/whois/results.aspx?domain=TOYOTA-PARTS-DEALER.COM
Name Server: NS19.DOMAINCONTROL.COM

Name Server: NS20.DOMAINCONTROL.COM

DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided “as is”

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC

is not the registrant of domain names listed in this database.

https/Avww.godaddy.com/whois/results.aspx?domain=toyota-parts-dealer.com&recaptchaResponse=03A09ZY 1 AAQhSwGCb-dWWyTB29aM7ddzNV...

215

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 33 of 75 PagelD #: 127
12/26/2018 WHOIS search results

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

Newsr« OT)

SPONsIDIIty
'

https://Awww.godaddy.com/whois/results.aspx?domain=toyota-parts-dealer.com&recaptchaResponse=03A09ZY 1AAQh9wGCb-dWWyTB29aM7ddzNV... 3/5
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 34 of 75 PagelD #: 128
12/26/2018 WHOIS search results

Report Abuse

Resources
Webmail

WHOIS

ICANN Confirmation
Tools for Pros
Redeem Code
Product Catalog

Site Map

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

@ United States - English ASD g

Legal | Privacy Policy | Advertising Preferences | Cookies

https:/Avww.godaddy.com/whois/results.aspx?domain=toyota-parts-dealer.com&recaptchaResponse=03A09ZY 1AAQhSwGCb-dWWyTB29aM7ddzNV... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 35 of 75 PagelD #: 129
12/26/2018 WHOIS search results

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww.godaddy.com/whois/results.aspx7domain=toyota-parts-dealer.com&recaptchaResponse=03A09ZY 1AAQhSwGCb-dWWyTB29aM7ddzNv... 5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 36 of 75 PagelD #: 130
12/26/2018 WHOIS search results

GoDaddy @2F

Promos S&S

Search the WHOIS Database

Enter a domain name to search Searcl

Private Registration Local listings

WHOIS search results

Domain Name: TOYOTAPARTSDEALER.COM

Registry Domain ID: 92913056_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2017-12-08T17:22:34Z

Creation Date: 2002-12-077T15:47:36Z

Registrar Registration Expiration Date: 2018-12-077T15:47:35Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http: //www.icann.org/epp#clientDeleteProhibited
Registrant Organization: Part Sites, LLC.

Registrant State/Province: AZ

Registrant Country: United States

Registrant Email: Select Contact Domain Holder link at

https: //www.godaddy.com/whois/results.aspx?domain=T OYOTAPARTSDEALER.COM
Admin Email: Select Contact Domain Holder link at

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartsdealer.com&recaptchaResponse=03A09ZY 1BqBajG_epse_k7DaANj-f58RvlysFvM... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 37 of 75 PagelID#: 131
12/26/2018 WHOIS search results

https://www.godaddy.com/whois/results.aspx?domain=TOYOTAPARTSDEALER.COM
Tech Email: Select Contact Domain Holder link at

https: //www.godaddy.com/whois/results.aspx?domain=TOYOTAPARTSDEALER.COM
Name Server: NS57.DOMAINCONTROL.COM

Name Server: NS58.DOMAINCONTROL.COM

DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T02:00:00Z <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—codes~2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC’s Whols database,

while believed by the company to be reliable, is provided “as is”

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC

is not the registrant of domain names listed in this database.

https:/Avww.godaddy.com/whois/resuits.aspx?domain=toyotapartsdealer.com&recaptchaResponse=03A09ZY 1BqBajG_epse_k7DaANj-f58RvlysFvM...

2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 38 of 75 PageID #: 132
12/26/2018 WHOIS search results

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

 

Is this your domain?

Add hosting, email and more.

 

 

https://Awww.godaddy.com/whois/results.aspx?domain=toyotapartsdealer.com&recaptchaResponse=03A09ZY 1BqBajG_epse_k7DaANj-fS8RvlysFvM... 3/5
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 39 of 75 PagelD #: 133
12/26/2018 WHOIS search results

Report Abuse

Resources
Webmail

WHOIS

ICANN Confirmation
Tools for Pros
Redeem Code
Product Catalog
Site Map

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
Miy Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English AJSD | ,

Legal | Privacy Policy | Advertising Preferences | Cookies

https:/Avww.godaddy.com/whois/results.aspx?domain=toyotapartsdealer.com&recaptchaResponse=03A09ZY 1BqBajG_epse_k7DaANj-fS8RviysFvM... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 40 of 75 PagelD#: 134
12/26/2018 WHOIS search results

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww.godaddy.com/whois/results.aspx?domain=toyotapartsdealer.com&recaptchaResponse=03A09ZY 1BqBajG_epse_k7DaANj-fS8RvlysFvM... 5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 41 of 75 PagelD #: 135

12/26/2018 WHOIS search results
e
GoDaddy @2F
pea
Promos sy

Search the WHOIS Database

| Enter a domain name to search Search

Private Registration —_ Local listings

WHOIS search results

Domain Name: toyotaparts4cheap.com

Registry Domain ID: 2012456958 _DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-03-16T15:38:08Z

Creation Date: 2016-03-15T17:55:54Z

Registrar Registration Expiration Date: 2019-03-151T17:55:54Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Scott Anderson

Registrant Organization: PartSites, llc

Registrant Street: 175 SW 7th St

Registrant Street: Unit 1911

Registrant City: Miami

https://www.gadaddy.com/whois/results.aspx?domain=toyotaparts4cheap.com&recaptchaResponse=03A09ZY 1C5HsvOD9Awp4uvY9BWCQO3Kj4Mgq... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 42 of 75 PagelID#: 136
12/26/2018 WHOIS search results

Registrant State/Province: Florida

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Scott Anderson

Admin Organization: PartSites, IIc

Admin Street: 175 SW 7th St

Admin Street: Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Scott Anderson

Tech Organization: PartSites, llc

Tech Street: 175 SW 7th St

Tech Street: Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NSO7.DOMAINCONTROL.COM
Name Server: NSO8.DOMAINCONTROL.COM
DNSSEC: unsigned

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaparts4cheap.com&recaptchaResponse=03A09ZY 1CS5HsvODSAwp4uvYSBwCQ3Kkj4Mgq... 2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 43 of 75 PagelD #: 137
12/26/2018 WHOIS search results

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—-codes—2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaparts4cheap.com&recaptchaResponse=03A09ZY 1C5HsvOD9Awp4uvY9BwWCQ3Kj4Mgq... 3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 44 of 75 PagelID #: 138
12/26/2018 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

About GoDad

A Kye

) yu (J<

Contact Us

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaparts4 cheap.com&recaptchaResponse=03A09ZY 1C5HsvOD9Awp4uvYSBwCQO3Kj4Mgq... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 45 of 75 PagelID#: 139
12/26/2018 WHOIS search results

Tools for Pros
Redeem Code
Product Catalog
Site Map
Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

@® United States - English ASD

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaparts4cheap.com&recaptchaResponse=03A092ZY 1 CSHsvOD9Awp4uvY SBwCQ3K/4Mgq...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 46 of 75 PagelID #: 140
12/26/2018 WHOIS search results

GoDaddy’ @2F

Promos Ss

Search the WHOIS Database

Enter a domain name to search Search

Private Registration — Local listings

WHOIS search results

Domain Name: TOYOTAPARTSWEBSITE.COM

Registry Domain ID: 752509384_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-01-13T20:02:16Z

Creation Date: 2007-01-12T22:47:32Z

Registrar Registration Expiration Date: 2019-01-12T22:47:32Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Part Sites, LLC.

Registrant Organization: Part Sites, LLC.

Registrant Street: 175 SW 7th St Unit 1911

Registrant City: Miami

Registrant State/Province: Florida

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartswebsite.com&recaptchaResponse=03AQ0Q9ZY 1A78DJyYUglOsHc2wyKPbd54whqC... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 47 of 75 PagelD #: 141
12/26/2018 WHOIS search results

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Part Sites, LLC.

Admin Organization: Part Sites, LLC.

Admin Street: 175 SW 7th St Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Part Sites, LLC.

Tech Organization: Part Sites, LLC.

Tech Street: 175 SW 7th St Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NS71.DOMAINCONTROL.COM
Name Server: NS72.DOMAINCONTROL.COM
DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

https:/Avww.godaddy.com/whois/results.aspx?domain=toyotapartswebsite.com&recaptchaResponse=03A09ZY 1A78DJyYUglOsHc2wyKPbd54whdqC...

26

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 48 of 75 PagelD#: 142
12/26/2018 WHOIS search results

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status—codes-—2014—06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided “as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

https://www.godaddy.com/whois/results.aspx?domain=toyotapartswebsite.com&recaptchaResponse=03A09ZY 1A78DJyYUglOsHc2wyKPbd54whqC... 3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 49 of 75 PageID#: 143
12/26/2018 WHOIS search results

Is this your domain?

Add hosting, email and more.

Investor Relation:

https:/Awww.godaddy.com/whois/results.aspx7domain=toyotapartswebsite.com&recaptchaResponse=03A09ZY 1A78DJyYUglOsHc2wyKPbd54whqC... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 50 of 75 PagelD #: 144
12/26/2018 WHOIS search results

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English ASD (5

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https://www.godaddy.com/whois/results.aspx?domain=toyotapartswebsite.com&recaptchaResponse=03A09ZY 1A78DJyYUglOsHc2wyKPbdS4whqC... 5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 51 of 75 PagelID#: 145
12/26/2018 WHOIS search results

GoDaddy @2F

Ka)
Promos

Search the WHOIS Database

Enter a domain name to search Search

Private Registration — Local listings

WHOIS search results

Domain Name: toyotapartswholesale.net

Registry Domain ID: 2332802593_DOMAIN_NET-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-11-14T20:34:10Z

Creation Date: 2018-11-14T20:34:09Z

Registrar Registration Expiration Date: 2019-11-14T20:34:09Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited

http: //www.icann.org/epp#clientTransfer Prohibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Registration Private

Registrant Organization: Domains By Proxy, LLC

Registrant Street: DomainsByProxy.com

Registrant Street: 14455 N. Hayden Road

Registrant City: Scottsdale

https://www.godaddy.com/whois/results.aspx?domain=toyotapartswholesale.net&recaptchaResponse=03A09ZY 1Ci92nLeNRCvNiKFygPiCpaxdq8C... 1/5

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 52 of 75 PagelID#: 146
12/26/2018 WHOIS search results

Registrant State/Province: Arizona

Registrant Postal Code: 85260

Registrant Country: US

Registrant Phone: +1.4806242599

Registrant Phone Ext:

Registrant Fax: +1.4806242598

Registrant Fax Ext:

Registrant Email: toyotapartswholesale.net@domainsbyproxy.com
Registry Admin ID: Not Available From Registry
Admin Name: Registration Private

Admin Organization: Domains By Proxy, LLC
Admin Street: DomainsByProxy.com

Admin Street: 14455 N. Hayden Road

Admin City: Scottsdale

Admin State/Province: Arizona

Admin Postal Code: 85260

Admin Country: US

Admin Phone: +1.4806242599

Admin Phone Ext:

Admin Fax: +1.4806242598

Admin Fax Ext:

Admin Email: toyotapartswholesale.net@domainsbyproxy.com
Registry Tech ID: Not Available From Registry
Tech Name: Registration Private

Tech Organization: Domains By Proxy, LLC
Tech Street: DomainsByProxy.com

Tech Street: 14455 N. Hayden Road

Tech City: Scottsdale

Tech State/Province: Arizona

Tech Postal Code: 85260

Tech Country: US

Tech Phone: +1.4806242599

Tech Phone Ext:

Tech Fax: +1.4806242598

Tech Fax Ext:

Tech Email: toyotapartswholesale.net@domainsbyproxy.com
Name Server: NS1TACOMADC.COM

Name Server: NS2.TACOMADC.COM

DNSSEC: unsigned

https:/Avww.godaddy.com/whois/results.aspx7domain=toyotapartswholesale.net&recaptchaResponse=03A09ZY 1Ci92nLeNRCvN1KFygPiCpaxdg8C... 2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 53 of 75 PagelD #: 147
12/26/2018 WHOIS search resulls

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartswholesale.net&recaptchaResponse=03A09ZY 1Ci92nLeNRCVN1KFygPiCpaxdg8C... 3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 54 of 75 PagelD #: 148
12/26/2018 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartswholesale.net&recaptchaResponse=03A09ZY 1Ci92nLeNRCvNiKFygPiCpaxdg8C... 4/5
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 55 of 75 PageID#: 149
12/26/2018 WHOIS search results

Tools for Pros
Redeem Code
Product Catalog
Site Map
Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

@ United States - English ASD »

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. AH Rights Reserved.

https:/Avww.godaddy.com/whois/results.aspx?domain=toyotapartswholesale.net&recaptchaResponse=03A09ZY 1Ci92nLeNRCVNiKFygPiCpaxdqsC...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 56 of 75 PagelD #: 150
12/26/2018 WHOIS search results

GoDaddy @.2

Promos Ss

Search the WHOIS Database

Enter a domain name to search Search

Private Registration —_Local listings

WHOIS search results

Domain Name: TOYOTAANDLEXUSPARTS.COM

Registry Domain ID: 108571659_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2017-12-19T18:09:56Z

Creation Date: 2003-12-18T23:55:48Z

Registrar Registration Expiration Date: 2018-12-18T23:55:48Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited

http: //www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Part Sites, LLC.

Registrant Organization: Part Sites, LLC.

Registrant Street: 175 SW 7th St Unit 1911

Registrant City: Miami

Registrant State/Province: Florida

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaandlexusparts.com&recaptchaResponse=03A09ZY 1A 1orlIR8k8ZluRgTPPfHtXYionfh7T... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 57 of 75 PagelD #: 151
12/26/2018 WHOIS search results

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Part Sites, LLC.

Admin Organization: Part Sites, LLC.

Admin Street: 175 SW 7th St Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Part Sites, LLC.

Tech Organization: Part Sites, LLC.

Tech Street: 175 SW 7th St Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NS45.DOMAINCONTROL.COM
Name Server: NS46.DOMAINCONTROL.COM
DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T01:00:00Z <<<

https:/Avww.godaddy.com/whois/results.aspx?domain=toyotaandlexusparts.com&recaptchaResponse=03A09ZY 1A tonl[R&k8ZluRgTPPFHtXYionfh7T...

2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 58 of 75 PagelD #: 152
12/26/2018 WHOIS search results

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https: //whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

https://www.godaddy.com/whois/results.aspx?domain=toyotaandlexusparts.com&recaptchaResponse=03A09ZY 1A1orlIR8k8ZluRgTPPfHtXYlonfh7T... 3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 59 of 75 PagelD #: 153
12/26/2018 WHOIS search results

Is this your domain?

Add hosting, email and more.

https://www.godaddy.com/whois/results.aspx?domain=toyotaandlexusparts.com&recaptchaResponse=03A09ZY 1A 1orllIR8k8ZluRgTPPfHtXYlonfh7T... 4/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 60 of 75 PagelD #: 154
12/26/2018 WHOIS search results

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English AJSD |;

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 — 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaandlexusparts.com&recaptchaResponse=03A092Y 1A torliREkKSZlURGTPPIHIXYionth7T...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 61 of 75 PagelD #: 155
12/26/2018 WHOIS search results

GoDaddy @2#F

pate
Promos ES

Search the WHOIS Database

Enter a domain name to search search

Private Registration Local listings

WHOIS search results

Domain Name: TOYOTAPARTSANYTIME.COM

Registry Domain ID: 1773474234_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-01-15T12:42:55Z

Creation Date: 2013-01-14T21:56:10Z

Registrar Registration Expiration Date: 2019-01-14T21:56:10Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited

http: //www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http: //www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Part Sites, LLC.

Registrant Organization: Part Sites, LLC.

Registrant Street: 175 SW 7th St Unit 1911

Registrant City: Miami

Registrant State/Province: Florida

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartsanytime.com&recaptchaResponse=03A09ZY 1DZBFIRBEVdnD5GGI7IgtLhceyBwnn... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 62 of 75 PagelID#: 156
12/26/2018 WHOIS search results

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Part Sites, LLC.

Admin Organization: Part Sites, LLC.

Admin Street: 175 SW 7th St Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Part Sites, LLC.

Tech Organization: Part Sites, LLC.

Tech Street: 175 SW 7th St Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NS31.DOMAINCONTROL.COM
Name Server: NS32.DOMAINCONTROL.COM
DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T02:00:00Z <<<

https:/Avww.godaddy.com/whois/results.aspx?domain=toyotapartsanytime.com&recaptchaResponse=03A09ZY 1 DZBFIRBEVdnD5GGI7IgtLhceyBwnn...

2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 63 of 75 PagelID #: 157
12/26/2018 WHOIS search results

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status—codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified

in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

https://www.godaddy.com/whois/results.aspx?domain=toyotapartsanytime.com&recaptchaResponse=03A09ZY 1 DZBFIRBEVdnD5GGI7lgtLhceyBwnn...

3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 64 of 75 PagelD #: 158
12/26/2018 WHOIS search results

Is this your domain?

Add hosting, email and more.

https://Awww.godaddy.com/whois/results.aspx?domain=toyotapartsanytime.com&recaptchaResponse=03A09ZY 1DZBFIRBEVdnD5GGi7igtLhceyBwnn... 4/5

 
Case 4:18-cv-00908-ALM-KPJ

12/26/2018

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

Document 1-2 Filed 12/28/18 Page 65 of 75 PagelD #: 159
WHOIS search results

 

® United States - English ASD |;

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotapartsanytime.com&recaptchaResponse=03A09ZY 1 DZBFIRBEVdnD5GGi7igtLhceyBwnn...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 66 of 75 PagelD #: 160
12/26/2018 WHOIS search results

GoDaddy @2F

Promos Ss

Search the WHOIS Database

| Enter a domain name to search Search

Private Registration Local listings

WHOIS search results

Domain Name: PREMIERTOYOTAPARTS.COM

Registry Domain ID: 1663448707_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-06-29T00:13:052

Creation Date: 2011-06-23T23:51:53Z

Registrar Registration Expiration Date: 2019-06-23T23:51:53Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http://www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Part Sites, LLC.

Registrant Organization: Part Sites, LLC.

Registrant Street: 175 SW 7th St Unit 1911

Registrant City: Miami

Registrant State/Province: Florida

https:/Awww.godaddy.com/whois/results.aspx?domain=premiertoyotaparts.com&recaptchaResponse=03A09ZY 1Blktnw-qOFcM-nYeR4mI5K1vOBOPEt... 1/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 67 of 75 PagelD #: 161
12/26/2018 WHOIS search results

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Part Sites, LLC.

Admin Organization: Part Sites, LLC.

Admin Street: 175 SW 7th St Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Part Sites, LLC.

Tech Organization: Part Sites, LLC.

Tech Street: 175 SW 7th St Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NS77.DOMAINCONTROL.COM
Name Server: NS78.DOMAINCONTROL.COM
DNSSEC: unsigned

URL of the ICANN WHOIS Data Problem Reporting System: http://wdoprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T02:00:00Z <<<

https:/Awww.godaddy.com/whois/results.aspx?domain=premiertoyotaparts.com&recaptchaResponse=03A09ZY 1Biktnw-qOFcM-nYeR4mi5K1vOBOPEt...

25

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 68 of 75 PageID#: 162
12/26/2018 WHOIS search results

For more information on Whois status codes, please visit
https://www.icann.org/resources/pages/epp-status-codes-2014-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided “as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

Want to buy this domain?

Get it with our Domain Buy Service.

https://www.godaddy.com/whois/results.aspx?domain=premiertoyotaparts.com&recaptchaResponse=03A09ZY 1Blktnw-qOFcM-nYeR4mI5K1vOBOPEt...

3/5

 

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 69 of 75 PagelID#: 163 |
12/26/2018 WHOIS search results |

Is this your domain?

Add hosting, email and more.

 

https:/Awww.godaddy.com/whois/results.aspx?domain=premiertoyotaparts.com&recaptchaResponse=03A09ZY 1Blktnw-qOFcM-nYeR4mI5K1vOBOPEt... 4/5
Case 4:18-cv-00908-ALM-KPJ

12/26/2018

Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

Document 1-2 Filed 12/28/18 Page 70 of 75 PagelD #: 164
WHOIS search results

 

@® United States - English ASD | ;

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 - 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww.godaddy.com/whois/results.aspx?domain=premiertoyotaparts.com&recaptchaResponse=03A09ZY 1 Biktnw-qoFcM-nYeR4mi5K1vOBOPEL...

5/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 71 of 75 PagelID#: 165
12/26/2018 WHOIS search results

GoDaddy @2F

Promos SS

Search the WHOIS Database

Enter a domain name to search Search

Private Registration —_Local listings

WHOIS search results

Domain Name: toyotaparts-store.com

Registry Domain ID: 2015640764_DOMAIN_COM-VRSN

Registrar WHOIS Server: whois.godaddy.com

Registrar URL: http://www.godaddy.com

Updated Date: 2018-03-26T15:13:20Z

Creation Date: 2016-03-25T16:38:41Z

Registrar Registration Expiration Date: 2019-03-25T16:38:41Z

Registrar: GoDaddy.com, LLC

Registrar IANA ID: 146

Registrar Abuse Contact Email: abuse@godaddy.com

Registrar Abuse Contact Phone: +1.4806242505

Domain Status: clientTransferProhibited
http://www.icann.org/epp#clientTransferProhibited

Domain Status: clientUpdateProhibited http://www.icann.org/epp#clientUpdateProhibited
Domain Status: clientRenewProhibited http://www.icann.org/epp#clientRenewProhibited
Domain Status: clientDeleteProhibited http: //www.icann.org/epp#clientDeleteProhibited
Registry Registrant ID: Not Available From Registry

Registrant Name: Scott Anderson

Registrant Organization: PartSites, llc

Registrant Street: 175 SW 7th St

Registrant Street: Unit 1911

Registrant City: Miami

https://www.godaddy.com/whois/results.aspx?domain=toyotaparts-store.com&recaptchaResponse=03A09ZY 1Ad6hhOYH9ux9kOzn8JKeM10IOKHg3... 1/5

 

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 72 of 75 PagelD #: 166
12/26/2018 WHOIS search results

Registrant State/Province: Florida

Registrant Postal Code: 33130

Registrant Country: US

Registrant Phone: +1.8009153353

Registrant Phone Ext:

Registrant Fax:

Registrant Fax Ext:

Registrant Email: domain@partsites.com
Registry Admin ID: Not Available From Registry
Admin Name: Scott Anderson

Admin Organization: PartSites, Ilc

Admin Street: 175 SW 7th St

Admin Street: Unit 1911

Admin City: Miami

Admin State/Province: Florida

Admin Postal Code: 33130

Admin Country: US

Admin Phone: +1.8009153353

Admin Phone Ext:

Admin Fax:

Admin Fax Ext:

Admin Email: domain@partsites.com
Registry Tech ID: Not Available From Registry
Tech Name: Scott Anderson

Tech Organization: PartSites, IIc

Tech Street: 175 SW 7th St

Tech Street: Unit 1911

Tech City: Miami

Tech State/Province: Florida

Tech Postal Code: 33130

Tech Country: US

Tech Phone: +1.8009153353

Tech Phone Ext:

Tech Fax:

Tech Fax Ext:

Tech Email: domain@partsites.com

Name Server: NSO3.DOMAINCONTROL.COM
Name Server: NSO04.DOMAINCONTROL.COM
DNSSEC: unsigned

https:/Awww.godaddy.com/whois/results.aspx?7domain=toyotaparts-store.com&recaptchaResponse=03A09ZY 1Ad6hhOYHSuxSkOznBJKeM10IOKHg3... 2/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 73 of 75 PagelD #: 167
12/26/2018 WHOIS search results

URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
>>> Last update of WHOIS database: 2018-12-27T02:00:00Z <<<

For more information on Whois status codes, please visit
https: //www.icann.org/resources/pages/epp-status—codes—2014—-06-16-en

Notes:

IMPORTANT: Port43 will provide the ICANN-required minimum data set per
ICANN Temporary Specification, adopted 17 May 2018.

Visit https://whois.godaddy.com to look up contact data for domains

not covered by GDPR policy.

The data contained in GoDaddy.com, LLC's Whols database,

while believed by the company to be reliable, is provided "as is"

with no guarantee or warranties regarding its accuracy. This

information is provided for the sole purpose of assisting you

in obtaining information about domain name registration records.

Any use of this data for any other purpose is expressly forbidden without the prior written
permission of GoDaddy.com, LLC. By submitting an inquiry,

you agree to these terms of usage and limitations of warranty. In particular,
you agree not to use this data to allow, enable, or otherwise make possible,
dissemination or collection of this data, in part or in its entirety, for any
purpose, such as the transmission of unsolicited advertising and

and solicitations of any kind, including spam. You further agree

not to use this data to enable high volume, automated or robotic electronic
processes designed to collect or compile this data for any purpose,
including mining this data for your own personal or commercial purposes.

Please note: the registrant of the domain name is specified
in the "registrant" section. In most cases, GoDaddy.com, LLC
is not the registrant of domain names listed in this database.

See Underlying Registry Data | Contact Domain Holder | Report Invalid Whois

https:/Awww.godaddy.com/whois/results.aspx?domain=toyotaparts-store.com&recaptchaResponse=03A09ZY 1Ad6hhOYH9ux9kOzn8JKeM10IOKHg3... 3/5

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 74 of 75 PagelID#: 168
12/26/2018 WHOIS search results

Want to buy this domain?

Get it with our Domain Buy Service.

Is this your domain?

Add hosting, email and more.

https://www.godaddy.com/whois/results.aspx?domain=toyotaparts-store.com&recaptchaResponse=03A09ZY 1Ad6hhOYH9ux9kOzn8JKeM10IOKHg3... 4/5

 

 

 
Case 4:18-cv-00908-ALM-KPJ Document 1-2 Filed 12/28/18 Page 75 of 75 PagelD #: 169
12/26/2018 WHOIS search results

Tools for Pros
Redeem Code
Product Catalog
Site Map
Videos

Partner Programs
Affiliates

Reseller Programs
GoDaddy Pro

Account
My Account

My Renewals
Create Account
Shopping
Domains
Websites
WordPress
Hosting

Web Security
Online Marketing
Email & Office
Phone Numbers

Promos

 

® United States - English AJSD |;

Legal | Privacy Policy | Advertising Preferences | Cookies

Copyright © 1999 — 2018 GoDaddy Operating Company, LLC. All Rights Reserved.

https:/Avww,godaddy.com/whois/results.aspx?domain=toyotaparts-store.com&recaptchaResponse=03A09ZY 1Ad6hhOYHSux9kOzn8JKeM 1 OlOKHg3...

5/5

 
